Opinión concurrente del
Juez Asociado Señor Ortiz.
El mandato y la obligación legal, personal y moral que asumí al prestar juramento, primero como abogado y luego como magistrado, me imponen el deber de salvaguardar los derechos constitucionales de los ciudadanos contra actua-ciones arbitrarias, caprichosas e inconstitucionales del Es-tado y sus funcionarios. Al evaluar estas actuaciones debemos tener presente que: “Rehusamos las normas e in-terpretaciones que conduzcan a un resultado contrario a la buena fe. Reafirmamos que ‘[e]l contenido de eticidad de cada acto deberá examinarse a la luz de sus circunstancias particulares, pero el comportamiento conforme a la buena fe es precepto general que abarca toda actividad jurídica’.” (Cita omitida y énfasis suprimido.) Berríos v. U.P.R., 116 D.P.R. 88, 99 (1985). Véase opinión disidente del suscribiente en Pueblo v. Rivera Arroyo, 120 D.P.R. 114, 123 (1987).
Dentro de ese marco me veo impedido de dar mi confor-midad a la opinión del Tribunal. Entiendo que al limitar el análisis y fundamentar el resultado en los conceptos consti-tucionales sobre vaguedad de estatutos, el Tribunal ignora la raíz del problema que implica este caso. La ordenanza no puede ser invalidada por este Tribunal por la única razón de que indirectamente afecte los derechos constitucionales de los ciudadanos interesados. Sobre ello puede haber criterios en contrario, ya que de ser válida la parte principal de la ordenanza en cuanto y en tanto elimina a los demandantes, y a las asociaciones que representan, de toda participación en la celebración del Festival en Yauco(1) y asumir el municipio la total responsabilidad de dicha actividad cultural, podría *245entenderse que constituye un fin público o interés apre-miante el reglamentar el uso de las facilidades públicas para que no se llevaran a cabo dos (2) o más actividades simultá-neas. Visto el limitado alcance de la ordenanza, podríamos discrepar del análisis que se hace en la opinión. Pero mi opi-nión es que bajo los hechos particulares presentes, según correctamente reseñados por la juez de instancia y la opinión del Tribunal, se hace innecesario resolver si la ordenanza es nula por ser vaga, imprecisa y amplia.
En este caso lo que hubo, llana y simplemente, fue una actuación arbitraria, caprichosa y carente de los más ele-mentales principios de buena fe por parte del Alcalde y de la Asamblea Municipal que él controla. En un acto de revan-chismo, por la única razón aparente de que los asociados al Festival y/o al Centro Cultural Amaury Veray Torregrosa de Yauco, Inc. derrotaron, en una asamblea válida, a los candi-datos propuestos por el Alcalde, éste y sus seguidores de golpe y porrazo eliminan, después de once (11) años, a los demandantes de toda participación e ingerencia en la cele-bración del Festival. Repetimos, por un acto revanchista se da al traste con el fruto de la labor que por un largo tiempo llevaban a cabo estos ciudadanos de la histórica ciudad.
De la prueba creída por el tribunal de instancia no surge otra razón para la actuación gubernamental. Esto constituye un claro abuso del poder gubernamental.
De manera que independientemente de si hubo o no una violación a los derechos constitucionales específicos, los actos caprichosos y arbitrarios de los demandados no pueden soste-nerse.
Por las razones expuestas, estoy de acuerdo con que se confirme la sentencia apelada.(2)

(1) Para lo que la Asamblea Legislativa había asignado la cantidad de $10,000 a los ciudadanos particulares miembros de las organizaciones deman-dantes. Véase R.C. de la C. Núm. 87 de 9 de julio de 1985, pág. 562.


(2) Estoy conforme con la parte III de la opinión. Las alegaciones de la de-manda eran suficientes para que el tribunal asumiera jurisdicción en el caso y *246considerara el injunction solicitado. De todas maneras, cualquier error quedó convalidado al consolidarse las vistas de injunction preliminar y permanente con la sentencia declaratoria. Véase Minuta de 9 de enero de 1986.